Title: William Fleming to Thomas Jefferson, 9 November 1809
From: Fleming, William
To: Jefferson, Thomas


          Dear sir,  Richmond, 9th Novr 1809.
          I send you by mail the rattle of a snake which capt Mann, who presented it to me, said was six feet and a half long; and, from the length of the rattle, I have no doubt but his information was correct: tho’ I do not recollect ever to have seen one more than four feet.—
          Inclosed you have a lilly of the Allegheny mountain; but it is so much withered as to have lost its fragrance: and I much regret that the roots I brought down have been mislaid, or would have sent you a few of them also. If they should be found they shall be sent by a future opportunity.
          Pray present me very respectfully to mr Randolph his lady & family; and accept the assurance of my highest respect and esteem. Wm Fleming.
        